Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Yu '291 and Lee (US 10630296 B2).
Regarding independent claim 11, Yu discloses a package (Fig. 7, comprising: a first chip (501) having a plurality of through semiconductor vias (TSV) (see annotated figure below) embedded therein; a second chip (401), stacked on and bonded to the first chip, wherein the second chip is located within a span of the first chip; a fourth chip (701), wherein the fourth chip is a dummy chip ([0048]); a plurality of conductive structures (303) surrounding the first chip, the second chip, and the fourth chip; and a redistribution structure (201) disposed on the conductive structures, wherein the redistribution structure is electrically connected to the first chip.
Illustrated below is a marked and annotated figure of Fig. 7 of Yu.

    PNG
    media_image1.png
    425
    751
    media_image1.png
    Greyscale

Yu fails to expressly teach a third chip electrically connected to the first chip.  However, Yu discloses the first chip as a chip within a stack (605) and further discloses the number of chips within a stack may be varied to include additional chips ([0047]).  One of ordinary skill in the art at the time of filing could have varied the number of chips within a stack to be 4 based on Yu’s teachings of different configurations of chips within a stack.  Providing an additional chip below the first chip would arrive at the claimed third chip and plurality of conductive structures surrounding the third chip.  One or ordinary skill in the art would have had predictable results because the claimed number of chips is a variation encompassed within Yu’s teachings.  The motivation to do so would be to have a compact device ([0003]).
Yu fails to teach the second chip is hybrid bonded to the first chip.  However, Yu discloses the first and second chip as bonded chips within a stack.
Yu ‘291 discloses a package in the same field of endeavor (Fig. 3O) comprising a second chip (Second Chip, see annotated figure below), stacked on and hybrid bonded ([0021]) to the first chip (First Chip).
Both Yu and Yu ‘291 teach first and second chips stacked on and bonded to each other, however with different bonding means.  Both chip stacks operate normally and function the same as bonded first and second chips, therefore the means of bonding does not affect the function of the first and second chips.  One of ordinary skill in the art at the time of filling would have recognized that hybrid bonding the second chip to the first chip would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 3O of Yu ‘291.

    PNG
    media_image2.png
    401
    731
    media_image2.png
    Greyscale

Yu in view of Yu ‘291 as applied above fails to teach the first chip extends beyond edges of the second chip.  However, Yu ‘291 discloses chip stacks with first and second chips, and further discloses an embodiment where the first chip extends beyond edges of the second chip (see annotated Fig. 3O above).  One of ordinary skill in the art could have substituted the chip stack of Yu ‘291 in place of the comparable known chip stack of Yu (Fig. 7), and the results would have been predictable, because the first and second chips of both Yu and Yu ‘291 perform the same function as chips within a stack.  Therefore, having the first chip extend beyond edges of the second chip would have been obvious because this known spatial configuration would have obtained predictable results.
Yu in view of Yu ‘291 fails to teach an encapsulant laterally encapsulates the first chip and the fourth chip; and the redistribution structure is disposed on the encapsulant.  However, Yu does disclose the package during intermediate stages of manufacturing, and further discloses subsequent packaging steps are required (“Subsequently…” [0049]).
Lee discloses a package in the same field of endeavor (Fig. 34B) comprising chips (100, see annotated figure below), conductive structures (582) surrounding the chips, an encapsulant (565) laterally encapsulating the chips, and a redistribution structure disposed on the conductive structures and the encapsulant.  Lee further teaches the encapsulant is provided during a manufacturing step subsequent to providing the chips.  Providing Lee’s encapsulant in the same sequence to the package of Yu would arrive at the claimed encapsulant and corresponding configuration relative to the redistribution structure.  Lee provides a clear teaching to motivate one to modify the package of Yu to include an encapsulant in that it would protect the package from outside contamination (“sealants” Col. 302, lines 38-58).  Therefore, it would have been obvious to have the claimed encapsulant because it would protect the package from contamination.
Illustrated below is a marked and annotated figure of Fig. 34B of Lee.

    PNG
    media_image3.png
    533
    719
    media_image3.png
    Greyscale

Regarding claim 12, Yu in view of Yu ‘291 and Lee discloses a package (Yu ‘291, Fig. 3O), wherein the first chip has a first surface (lower surface) and a second surface (upper surface) opposite to the first surface, the second chip (Second Chip) and the third chip (Third Chip) are disposed side by side on the first surface of the first chip, the fourth chip (Fourth Chip) is disposed on the second surface of the first chip, and the second chip, the third chip, and the fourth chip are hybrid bonded to the first chip ([0021]).
Regarding claim 13, Yu in view of Yu ‘291 and Lee discloses a package (Yu, Fig. 7), wherein the fourth chip comprises a plurality of connections, and the first chip is connected to the connections of the fourth chip.
The combined invention of Yu, Yu ‘291, and Lee fails to expressly illustrate the fourth chip comprises a plurality of TSVs embedded therein, and the TSVs of the first chip are connected to the TSVs of the fourth chip.  However, Yu does disclose chips may comprise a plurality of TSV embedded therein (dies stacked and interconnected using through vias [0003]) and further teaches the fourth chip may be a failed chip (“known bad dies” [0048]).  One of ordinary skill in the art at the time of filing could have provided a failed chip as the fourth chip, the failed chip comprising a plurality of TSV based on Yu’s teachings of different types of chips within a stack.  Providing a failed chip comprising a plurality of TSV would arrive at the claimed fourth chip and connection between the TSVs of the first and fourth chips.  One or ordinary skill in the art would have had predictable results because the claimed plurality of TSVs is a variation encompassed within Yu’s teachings.  The motivation to do so would be to have a reduced manufacturing cost by forming packages of uniform thickness by reconstituting failed material ([0013])
Regarding claim 21, Yu in view of Yu ‘291 and Lee discloses a package (Yu, Fig. 7), wherein the first chip comprises a semiconductor substrate (“stacked semiconductor devices” Abstract), and the TSVs are embedded in the semiconductor substrate.
Regarding claim 22, Yu in view of Yu ‘291 and Lee discloses a package (Yu, Fig. 7), wherein the TSVs extend continuously from a top surface of the semiconductor substrate to a bottom surface of the semiconductor substrate.
Allowable Subject Matter
Claims 1, 3-6, 8-10, 24 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 1, 3-6, 8-10, 24 is the inclusion of the limitation wherein the semiconductor substrate of the first chip extends continuously from an edge of the first chip to another edge of the first chip; wherein the fourth chip comprises a semiconductor substrate, the semiconductor substrate of the fourth chip extends continuously from an edge of the fourth chip to another edge of the fourth chip, and sidewalls of the first chip are aligned with sidewalls of the fourth chip.  Prior art of record teaches first and fourth chips, however, the prior art combination as applied was not found to render obvious the claimed edges and sidewalls.
Response to Arguments
Applicant' s arguments filed 3/16/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the combination of Yu, Yu ‘291, and Lee does not teach, suggest, or render obvious at least, for example, the features of “the first chip extends beyond edges of the second chip” in amended claim 11.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Yu as applied in the non-final rejection filed 1/13/2022 indeed fails to teach the first chip extends beyond edges of the second chip.  More specifically, Yu illustrates chip stacks comprised of similarly sized chips (Fig. 7).  However, Yu ‘291 discloses similar chip stacks and further illustrates variations where chips within a stack may vary in size (Fig. 3O).  Thus, incorporating the chip stack of Yu ‘291 by substituting it in place of the chip stack of Yu would arrive at the claimed first and second chip.  See claim 11 rejection for more details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817